Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 13,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00696-CV

    GLENNLOCK FOODS, LTD D/B/A FRENCHY'S AND AARON GLENN,
                          Appellants

                                            V.

          WRI-AEW LONE STAR RETAIL PORTFOLIO, INC., Appellee


                       On Appeal from the 113th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-51770


                  MEMORANDUM                         OPINION


       This is an appeal from a judgment signed April 27, 2012. On October 31, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted. Accordingly, the appeal is ordered dismissed.


                                         PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.